DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2021 was filed after the mailing date of the Notice of Allowance mailed 1/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) filed 2/5/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Non-Patent Literature Document #2 on the IDS filed on 2/5/2021 titled “BIG DUTCHMAN, NATURA, The Modern System for Rearing of Healthy Pullets” has not had a copy provided. Examiner has not been able to find a copy in the entirety of the present application or any copending applications which additionally list this reference on their respective IDS filings. Furthermore, Examiner has checked the Big Dutchman website for a this reference has not been considered at this time. 
Response to Amendment
This action is in response to the amendment filed on 11/20/2020, wherein:
Claims 1-53 are currently pending; 
Claims 1-9 have been amended; and
Claims 11-53 were previously withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-53 directed to invention group B non-elected without traverse.  Accordingly, claims 11-53 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:

Claims 11-53 have been cancelled. 
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed on 11/20/2020 are deemed to be persuasive and as such the rejections of the Non-final office action mailed on 8/7/2020 are withdrawn. The prior art appears to provide two distinct categories of manure removal systems for aviaries, the first being a conveying device located below a mesh platform on which the birds stand (e.g. US 2009/0084323 to Tsubai) and the second being a conveying device which occupies the entire floor space provided to birds on which they stand (e.g. US 5174242 to Takeuchi). In the first instance, the mesh platform of a battery cage might be considered a scratching platform under the BRI, however, as claimed, the chain must be an element of the scratching platform. It would therefore not be possible to categorize the conveyor located below a scratching platform and separate therefrom, to also be a part of said scratching platform. With regards to the second instance, as noted in Applicant’s Remarks, there is no relative movement between the conveyor floor and a scratching platform because the entire platform moves. Finally, Examiner draws attention to the closest prior art of record, US 9374978 to Beaumont which teaches a litter chain for moving a supply of litter relative to a floor upon which an animal stall is located. Beaumont does not provide any teaching, suggestion, or motivation for employing the system shown for use with cattle stalls to be applicable for use in an aviary having a plurality of scratching platforms (e.g. at least two distinct floors within the same aviary). As such, it would appear to require impermissible hindsight of the present application to place the system of Beaumont into an aviary and make the necessary adaptations thereto for use by avians. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael A. Fabula/Examiner, Art Unit 3647                         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644